Citation Nr: 1528758	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from August 1991 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  This decision granted entitlement to service connection for asthma and plantar fasciitis, and assigned each of these disabilities a 10 percent rating effective June 29, 2010.  The Veteran submitted a notice of disagreement with the initial ratings.  

A June 2013 rating decision assigned a 30 percent rating for asthma, also effective from June 29, 2010. 

The Veteran's July 2013 substantive appeal did not include the asthma issue.  However, that issue was certified to the Board in October 2014.  The Board is, therefore, required to decide the issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009)



FINDINGS OF FACT

1.  The Veteran has FEV-1 of 101 percent and FEV-1/FVC of 88 percent with daily use of low dose maintenance corticosteroids such as his inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  

2.  The Veteran's plantar fasciitis is analogous to moderately severe injury of each foot. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6602 (2014).  

2.  The criteria for an initial 20 percent rating for plantar fasciitis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 4.71a, Diagnostic Code 5276 (2014). 

3.  The criteria for an initial 20 percent rating for plantar fasciitis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from disagreement with the initial evaluation assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, the Board observes that the Veteran was provided with a fully compliant notice letter in July 2010, which is prior to the initial adjudication of her claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  All private and VA treatment records have been obtained.  The Veteran has been afforded two VA examinations for each of her disabilities.  She has withdrawn her request for a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

This is an appeal from the initial evaluation assigned following the grant of service connection.  In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Asthma

Bronchial asthma with FEV-1 that is less than 40-percent predicted, or; a FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or which requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is evaluated as 100 percent disabling.  Bronchial asthma with a FEV-1 of 40- to 55-percent predicted, or; a FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids is evaluated as 60 percent disabling.  A FEV-1 of 56- to 70-percent predicted, or a FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication is evaluated as 30 disabling.  FEV-1 of 71- to 80-percent predicted, or FEV-1/FVC of 71 to 80 percent or intermittent inhalational or oral bronchodilator therapy is evaluated as 10 percent disabling.  In the absence of clinical findings of asthma at time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Code 6602.

The Veteran's initial VA examination for asthma was conducted in December 2010.  She reported that her asthma was largely exercise induced.  Her only treatment was an inhaler, and she did not take oxygen or other medication.  VA pulmonary function testing was conducted in January 2011.  Her post-bronchodilator FEV-1 was 93 percent and her FEV-1/FVC was 84 percent.  Private pulmonary function testing conducted this same month showed her best post-bronchodilator FEV-1 of 93 percent and FEV-1/FVC of 109 percent.  She was treated daily with Symbicort and Proventil inhalers.  

The Veteran was afforded another VA respiratory examination in August 2012.  She reported a history of asthma that was exercise and allergy related.  She was currently prescribed Formoterol, Mometasone, Nasonex, and Symbicort.  The Veteran said she had been treated in the emergency room within the past week for an exacerbation.  She added that her recent aquatic therapy was severely limited secondary to shortness of breath.  The examiner stated that the Veteran's condition required the use of oral or parenteral corticosteroids, and elaborated that these were chronic low dose (maintenance) corticosteroids.  

The examiner did not check the box indicating that the Veteran required intermittent courses of systemic corticosteroids or high dose corticosteroids on either a periodic or daily basis.  The Veteran did require daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  There had not been any episodes of asthma attacks with respiratory failure in the last year.  Post-bronchodilator pulmonary function testing showed FEV-1 of 32 percent and FEV-1/FVC of 49 percent.  The interpretation was very severe mixed obstructive/restrictive ventilatory defect with significant bronchodilator response.  The performance was characterized as erratic.  

In November 2012, a VA examiner was asked to review pulmonary function tests from January 2011, August 2012, and October 2012 and indicate which of the three tests are most indicative of the Veteran's overall function.  The examiner noted that the most recent pulmonary function test results were dated October 2012, and showed FEV-1 of 101 percent and FEV-1/FVC of 88 percent.  The examiner opined that these results were more accurate than the August 2012 results because they correlated well with the January 2011 test.  He further opined that the August 2012 results were somewhat spurious, and noted that examiner's interpretation of erratic performance.  

Analysis

Although the August 2012 pulmonary function test showed FEV-1 of 32 percent and FEV-1/FVC of 49 percent, the examiner at that time described the Veteran's performance as erratic, and the November 2012 examiner opined that October 2012 test results of FEV-1 of 101 percent and FEV-1/FVC of 88 percent more accurately reflected her current condition.  These readings do not approximate the criteria for a 60 percent or higher.  Furthermore, the evidence does not show more than one asthma attack per week with episodes of respiratory failure (the Veteran has had none); daily use of systemic high dose corticosteroids; immuno-suppressive medications; at least monthly visits to a physician for required care of exacerbations; or intermittent courses of systemic (oral or parenteral) corticosteroids.  Instead, the Veteran's daily use of low dose maintenance corticosteroids such as his inhalational bronchodilator therapy and inhalational anti-inflammatory medication is consistent with the criteria for 30 percent rating currently in effect.  The Veteran's symptoms more nearly resemble those of the 30 percent rating, and entitlement to a rating higher than 30 percent is not warranted.  38 C.F.R. § 4.97, Code 6602.

Plantar Fasciitis

The rating schedule does not include an entry for plantar fasciitis.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The March 2011 rating decision assigned the current 10 percent rating under the code for metatarsalgia.  See 38 C.F.R. § 4.71, Code 5279 (2014).  However, the only rating criteria that were discussed in the decision were those for foot injuries.  See 38 C.F.R. § 4.71, Code 5284 (2014). 

Another rating code that is analogous to the Veteran's disability is that for acquired flatfoot.  This is because the rating code for metatarsalgia does not provide for an evaluation in excess of the current 10 percent.  Furthermore, metatarsalgia is not located in the arch of the foot, as is plantar fasciitis.  The rating criteria for foot injuries do not include a rating for a bilateral disability such as the Veteran's.  In contrast, the rating criteria for acquired flatfoot include those for bilateral disabilities, and address the same area of the foot affected by plantar fasciitis.  See 38 C.F.R. § 4.71, Code 5276. 

Pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances is evaluated as 50 percent disabling for bilateral and 30 percent disabling for unilateral flatfoot.  

Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities is evaluated as 30 percent disabling if bilateral and 20 percent if unilateral.  Moderate flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis and pain on manipulation and use of the feet is evaluated as 10 percent wether bilateral or unilateral.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5276.  

Private treatment records dating from April 2010 show that the Veteran has a history of plantar fasciitis and that she was seen with a pretty severe flare-up.  There was some tenderness on the posterior insertion of the plantar fascia.  She had orthotic inserts.  She had another flare in May 2010.  

The Veteran underwent a VA examination of her feet in December 2010.  Her plantar fasciitis dated from 1992, and she had been treated with injections, inserts, and medication.  She currently had pain in the feet on most days, right greater than left, which she treated with pain medication.  She did not currently use inserts but added that surgery was under consideration.  On examination there were no corns but a mild degree of callus formation was noted bilaterally.  There was no edema and arch height appeared normal.  The Achilles tendons were nontender and normally aligned.  There was no pain on motion or restriction of motion.  Her feet were diffusely tender, right greater than left, particularly at the medial arch and anterior aspects of the heel, but weightbearing appeared grossly normal.  She was able to stand on tip-toe, but had a mild degree of bilateral hammer toe deformity.  An X-ray study of the feet was negative.  The diagnoses were plantar fasciitis and mild hammer toe deformities of both feet.  

Private treatment records from March 2011 show that the Veteran was fitted for new orthotics due to her plantar fasciitis.  An April 2011 letter from one of the Veteran's care providers notes that she was being seen for bilateral plantar fasciitis.  This condition was moderate to severe, and the Veteran had exhausted modalities of conservative treatment.  It was possible that she would undergo surgery in the future.  

The Veteran was seen at a VA emergency room with complaints of right foot pain in April 2011.  A May 2011 addendum to treatment for plantar fasciitis states that she reported having received three or four steroid injections for her foot in the past year.  June 2011 VA treatment records show that the Veteran was seen for a plantar fasciitis exacerbation.  There was minimal pain on palpation, and no edema, redness or swelling.  She was treated with an injection to the right heel in July 2011.  

A July 2011 VA podiatry consult states that a recent injection had alleviated a great deal of the Veteran's pain.  She also used custom foot orthotics.  She had been offered surgery but did not believe she could miss work.  On examination she had a medium arch foot with moderate hypermobility of the metatarsophalangeal segment, but there was no pain on palpation of the plantar fasciae and inferior heels.  An X-ray study showed a small inferior heel spur of the right foot but was otherwise normal.  

October 2011 VA treatment records show that the Veteran described severe pain in the right inferior heel area.  On examination there was notable pain beneath the left medial heel.  The assessment was right inferior heel spur syndrome.  She was issued a cane due to her plantar fasciitis.

VA treatment records from July 2012 state that the Veteran was seen for a painful right inferior heel.  She had received custom orthotics which helped, as did her medication.  The assessment was a right inferior heel spur.  

The Veteran was afforded another VA examination in August 2012.  She described ongoing bilateral plantar fasciitis, right greater than left through the years, although the left was now becoming more problematic.  The examiner described her bilateral foot problems as moderate.  It was noted that she occasionally used crutches due to her feet.  The only abnormal finding on X-ray was the heel spur.  

The Veteran continued to complain of right heel pain in September 2012, which she reported had increased over the past three days.  She said her medications were not helping.  

The Veteran's bilateral plantar fasciitis has been found to be somewhere between moderate and severe.  If rated as a severe acquired flatfoot, a 30 percent rating would be appropriate.  If rated as a moderate disability, a single 10 percent rating would be warranted.  Although severe pain was not demonstrated on either examination, the treatment records show that she have severe exacerbations on a regular basis.  She has been given canes and crutches to use, and has also been given three or four steroid injections in the course of a year.  Her orthotics help but do not prevent the exacerbations.  The Veteran's private examiner found that the plantar fasciitis was moderate to severe while the VA examiner found a moderate disability.  Evaluations of the feet have not shown structural abnormalities.  Surgery has been contemplated but not performed.  Even if rated as a severe disability on the basis of flatfoot, the bilateral plantar fasciitis would warrant only a single 30 percent rating.  38 C.F.R. §§ 4.20, 4.71a, Code 5276.  

VA has a duty to maximize benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250-1 (2011).  The provisions of Diagnostic Code 5284, provide for separate ratings for injuries of both feet with 20 percent ratings for moderately severe injuries of each foot.  This rating would contemplate a disability that is between moderate and severe.  Ratings under this code would maximize the Veteran's benefits.  As just discussed medical professionals have found the Veteran's disability to be somewhere between moderate and severe.  No professionals have found a severe disability, and given the relatively normal functions reported on examination, the weight of the evidence is against finding more than a moderately severe disability.  The Veteran has orthotic inserts, and she indicates that these improve her symptoms.  She has not shown extreme tenderness of the plantar surfaces of her feet on any objective examination.  The criteria for a rating in excess of 20 percent for each foot have not been met.  38 C.F.R. §§ 4.20, 4.71a, Code 5276.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 (2014) and 4.45 (2015); however, as the appropriate rating criteria are not predicated on loss of range of motion, these provisions are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); see Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case adequately describe the Veteran's symptoms of asthma and plantar fasciitis.  While the plantar fasciitis is evaluated by analogy, Diagnostic Code 5284 contemplates all symptoms of the disability to provide a rating based on overall disability.  Even if the criteria were not adequate, there is no evidence that the Veteran was hospitalized for either disability during the relevant period or that it has caused marked interference with employment.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities has already been established, and this matter need not be further addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 30 percent for asthma is denied. 

Entitlement to separate initial ratings of 20 percent for plantar fasciitis of each foot is granted, effective date of service connection. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


